United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3716
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Bryan Lee Simpson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: October 14, 2019
                            Filed: November 26, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      After pleading guilty to being a felon in possession of a firearm, Bryan Lee
Simpson was sentenced in July 2005 to 180 months imprisonment and three years of
supervised release. In July 2016, following the Supreme Court’s decision in Johnson
v. United States, 135 S. Ct. 2551 (2015), he was resentenced to time served and
commenced supervised release. His conditions were modified to require twenty hours
of community service in August 2017 and again in October 2017 following violations
of alcohol, controlled substance, and community service conditions, and for failing
to be truthful. In February 2018, he was ordered to serve a weekend in jail for
marijuana use, failure to complete community service, and providing false
information. In July 2018, he admitted a new law violation, driving while suspended.
In September 2018, he received another weekend jail sentence and twenty hours of
community service for again using marijuana and failing to complete community
service obligations.

       In December 2018, Simpson stipulated to four Grade C violations: failure to
complete community service, failure to complete a jail sentence, failure to comply
with substance abuse treatment, and a new arrest for driving while suspended and
possession of marijuana. At the revocation hearing, Probation Officer Emily
Noordhoek testified concerning the nature and circumstances of the violations. The
district court,1 expressly considering the advisory guidelines range and 18 U.S.C.
§ 3553(a) sentencing factors, revoked Simpson’s supervised release and sentenced
him to 8 months imprisonment (the bottom of the advisory range) and 52 months of
supervised release. Simpson appeals the revocation sentence.

       Simpson first argues the district court abused its discretion by imposing a
substantively unreasonable revocation prison term that is greater than necessary to
achieve the purposes of sentencing. He argues that the court gave too much weight
to “the accumulation of technical violations” and failed to take account of Simpson’s
positive steps at reentering the community after serving a long sentence. We review
a revocation sentence “under the same deferential abuse-of-discretion standard that
applies to initial sentencing proceedings.” United States v. White, 840 F.3d 550, 552
(8th Cir. 2016) (quotation omitted). Here, the district court concluded that a prison


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-
sentence at the bottom of the advisory range was appropriate because, although
Simpson is capable of maintaining employment and supporting his family and does
not appear to be a danger to the community, two and one-half years of violations
including drug and alcohol violations and committing new law offenses warranted an
8 month prison sentence. We conclude the district court acted well within its
substantial discretion in giving substantial weight to Simpson’s “repeated failure to
comply with the conditions of his supervised release” and imposing a within-range
revocation sentence. United States v. Zoran, 682 F.3d 1060, 1065 (8th Cir. 2012).

        Simpson further argues the district court abused its discretion in imposing “a
full 52 months of supervised release” when his original sentence included only 36
months of supervised release. The government explains that 52 months are more than
is authorized: Simpson’s initial sentence as an armed career criminal was a Class A
felony. See 18 U.S.C. § 3559(a)(1). The authorized term of supervised release was
not more than five years, even though only three years was imposed. See
§ 3583(b)(1). A revocation sentence may include a term of supervised release not
greater than the maximum term authorized for the underlying conviction, less any
prison term imposed upon revocation. § 3583(h). The district court imposed a “full”
revocation term, 60 months - 8 months = 52 months. However, when Simpson’s
initial sentence was modified to time served based upon Johnson, it was no longer a
Class A felony, and the maximum term of supervised release was reduced to three
years. §§ 3583(b)(2), (h). Thus, the government correctly concludes, a “full”
revocation term of supervised release must be limited to 36 months minus 8 months,
or 28 months.

       Accordingly, as in Zoran, 682 F.3d at 1065, we vacate the supervised release
portion of Simpson’s revocation sentence and remand with instructions that the
district court impose a supervised release term of 28 months. In all other respects, the
revocation judgment and sentence are affirmed.
                         ______________________________

                                          -3-